—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 26, 1993, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Upon his plea of guilty, defendant was sentenced as a second felony offender to a term of imprisonment of IVi to 3 years. Defendant’s only contention on this appeal is that the sentence imposed is harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed, which is the most lenient possible under the circumstances of this case. Given these facts, and in view of defendant’s prior criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.